In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of the joint motion for temporary stay of the presentation of evidence and briefing schedule,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the parties shall file any evidence they intend to present within 90 days of the date of this entry. Pursuant to the court’s order of March 7, 2005, relator shall file its brief within ten days after the filing of evidence; respondent shall file his brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within five days after the filing of respondent’s brief.